355 U.S. 391 (1958)
CITIES SERVICE GAS CO.
v.
STATE CORPORATION COMMISSION OF KANSAS ET AL.
No. 85.
Supreme Court of United States.
Argued January 13-14, 1958.
Decided January 20, 1958.
APPEAL FROM THE SUPREME COURT OF KANSAS.
Joe Rolston argued the cause for appellant. With him on the brief were Conrad C. Mount, O. R. Stites and Mark H. Adams.
Solicitor General Rankin argued the cause for the Federal Power Commission, as amicus curiae, urging reversal. With him on the brief were Assistant Attorney General Doub, Paul A. Sweeney, Robert S. Green, Willard W. Gatchell and Howard E. Wahrenbrock.
Dale M. Stucky and Frank G. Theis argued the cause for appellees. With them on the brief was Clyde Milligan.
A joint brief of amici curiae urging affirmance was filed for the States of Arkansas, by Bruce Bennett, Attorney General; Colorado, by Duke W. Dunbar, Attorney General; Kansas, by John Anderson, Attorney General; Louisiana, by Jack P. F. Gremillion, Attorney General, and Bailey Walsh, Special Assistant Attorney General; Mississippi, by Joe T. Patterson, Attorney General; Nebraska, by C. S. Beck, Attorney General; New Mexico, by Fred M. Standley, Attorney General; North Dakota, by Leslie R. Burgum, Attorney General; Oklahoma, by Mac Q. Williamson, Attorney General; Texas, by Will Wilson, Attorney General, and James N. Ludlum, First Assistant Attorney General; Utah, by E. R. Callister, Attorney General; and Wyoming, by Thomas O. Miller, Attorney General. Latham Castle, Attorney General of *392 Illinois, and William C. Wines, Assistant Attorney General, filed a statement adopting the brief filed by the various State Attorneys General as amici curiae.
PER CURIAM.
The judgment is reversed. Phillips Petroleum Co. v. Wisconsin, 347 U.S. 672; Natural Gas Pipeline Co. v. Panoma Corporation, 349 U.S. 44.